Order entered August 4, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-00833-CV

                          IN RE KATHRYN L. SHILLING, Relator

                       On Appeal from the County Court at Law No. 7
                                   Collin County, Texas
                           Trial Court Cause No. 007-01659-2016

                                            ORDER
       Before the Court is relator’s July 14, 2017 petition for writ of mandamus. The Court

requests real parties in interest and respondent file their responses, if any, to the petition on or

before August 21, 2017.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE